Title: From George Washington to John Hancock, 31 October 1780
From: Washington, George
To: Hancock, John


                  
                     
                     Sir
                     Head Quarters near Passaic Falls Octr 31st 1780
                  
                  Upon the representation of Mr Morey that two Negro Men belonging
                     to him, were detained as Soldiers in the Massachusett’s Line, contrary to his
                     inclination, I gave directions to Brigadier General Glover to appoint a Board
                     of Officers to enquire into the Justice of his claim, and to report the facts
                     with, their opinion thereon—A Copy of this Report I now do myself the honor to
                     inclose to you.
                  As Mr Morey is a subject of your State, and the question appears
                     to be how far the several circumstances stated in the Report ought to affect
                     his property—I have thought proper to refer the Matter to Your Opinion; having
                     no object in view but a desire that equal justice may be done to the Public and
                     the Individual concerned. I have the honor to be Your Excellencys Most
                     Obedient Servant
                  
                     Go: Washington
                  
               